Citation Nr: 1309808	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-10 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from April 1972 to January 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at an October 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in January 2012, at which time the Veteran's application to reopen his service connection was granted and the claim for service connection on the merits was remanded to allow the Agency of Original Jurisdiction (AOJ) to further develop the claim, to include providing the Veteran a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal. Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A chronic low back disability was not manifested in active service; arthritis was not manifested within one year of service discharge; a low back disability is not otherwise etiologically related to active service and is not caused or chronically worsened by a service-connected left leg disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, arthritis may not be presumed to have been incurred therein and a low back disability is 

neither proximately due to nor aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's duty to notify has been satisfied through notice letters dated August 2006, September 2006 and April 2010 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  To the extent the Veteran claims partial service treatment records are missing, the absence of some service treatment records is not prejudicial to the claim decided herein.  As discussed below, the Board has conceded the in-service injury and treatment identified by the Veteran.  All post-service VA and private treatment records identified by the Veteran have also been obtained, as have Social Security Administration (SSA) disability records.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

As noted above, the instant claim was previously remanded in January 2012 for additional development, specifically providing the Veteran a new VA examination and readjudicating his claim.  The Veteran was provided a VA examination in August 2012, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an August 2012 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts service connection for a low back disability as directly related to an in-service injury, identifying a parachuting incident in approximately 1976 in which he landed hard on his tailbone.  Alternatively, he asserts service connection is warranted on a secondary basis as due to a service-connected left leg disability.  For the sake of clarity, the Board will address the Veteran's theories of entitlement separately below.

Direct Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, --- F.3d ----, No. 2011-7184, 2013 WL 628429 *5 (Fed. Cir. February 21, 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). [emphasis added].  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

 As the Veteran has been diagnosed with a chronic disease, arthritis of the lumbar spine, the provisions of 38 C.F.R. § 3.303(b) as they pertain to continuity of symptomatology are applicable in this case.  Furthermore, arthritis is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

With respect to direct service connection, while the evidence reveals that the Veteran currently suffers from a lumbar spine disability, diagnosed as degenerative arthritis and degenerative disc disease of the lumbar spine, status post laminectomy, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records indicate the Veteran was provided X-rays in March 1977 after complaining of a hard landing on his tailbone and heels.  Radiological testing revealed no fractures related to the parachuting incident; rather, there was evidence of an old compression fracture.  A follow-up evaluation later that month revealed a sacral bruise and pain, especially over the coccyx.  The Veteran testified that, other than pain management and physical therapy, he did not receive any additional treatment.  See Board hearing transcript at 13.

While a May 1977 Report of Medical Examination (RME) indicates the Veteran complained of a sore and aching back and neck, his spine and musculoskeletal system were clinically evaluated as normal.  A December 1979 RME, completed upon the veteran's separation from active service, also indicates a normal spine and musculoskeletal clinical evaluation.  Significantly, a December 1979 Report of Medical History (RMH), completed and signed by the Veteran, indicates he denied a history of recurrent back pain at service separation.

The record clearly supports the Veteran's assertion of an in-service incident in which he landed hard on his tailbone, causing bruising and some back pain.  However, the contemporaneous evidence of record, including the Veteran's own reported history in December 1979 clearly indicates any in-service back pain had resolved.  As such, the Board finds the Veteran did not suffer a chronic back disability during active service.  

The Board has also considered whether service connection is warranted based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker, supra.  In this regard, the Board acknowledges the Veterans statements and testimony that he experienced chronic back pain in service as well as supporting lay statements indicating that he could not perform physical exercise and walked with a cane from the time of the parachuting injury to service separation.  See, e.g., April 2006 statement from E.L. (who was in the same military parachute jump club as the Veteran).  The Veteran is competent to report such symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (the veteran is competent to report symptoms observable to a layperson, e.g., back pain).

However, in evaluating the Veteran's assertions of in-service symptomatology, as well as a continuity of symptomatology since, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

At critical issue in the instant case is the Veteran's credibility regarding the continuity of symptomatology.  In its review of the record, the Board is mindful of inconsistencies between the Veteran's statements, and those of E.L., and the evidence of record.  For instance, as noted above, the Veteran contends he has experienced chronic back pain since his in-service injury.  However, the Board again observes the Veteran himself denied a prior history of recurrent back pain at service discharge.  See December 1979 RMH.  In addition, while E.L. stated that the Veteran was unable to perform physical exercise after the injury and subsequently walked with a cane for a lengthy period of time, the Veteran testified before the Board that he went through a number of exercises to strengthen his muscles following the injury.  See Board hearing transcript at 13.  Also, as noted above, the Veteran himself did not report such a history and his spine was found to be normal upon medical examination two months after the injury.  See May 1977 RME.  Such evidence and testimony is not consistent with a report that the Veteran was unable to exercise and was relegated to walking with a cane for a prolonged period.  

The Board also notes the record is silent regarding low back pain from the time of the Veteran's separation from active service to 1989, approximately 9 years following service.  While not fatal to the Veteran's claim (as he now contends he experienced pain throughout this time), the Board observes the Veteran reported at the time that his symptoms began in approximately March 1989.  See June 1989 VA Inpatient Care Discharge Summary; September 1989 Radiologic Report.  It was not until approximately one year later that the Veteran began to report his back pain began in service.

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's account to raise serious credibility issues with his statements and assertions, and other lay statements provided in support of his claim, regarding in-service symptomatology and a continuity of symptomatology since.  The Board finds it reasonable to believe the Veteran would have complained of recurrent low back pain at service discharge, particularly as he reported a number of other ailments, or would have reported an approximately 12-year history of low back pain upon seeking treatment in 1989, as opposed to the 3-month history he actually reported.  

Because of the inconsistent, contradictory nature of the Veteran's statements, and other lay statements submitted in support of the Veteran's claim, and the evidence of record, the Board finds that they are not credible with respect to the onset and continuity of symptomatology regarding his lumbar spine disability.  Accordingly, the Board finds that there is no credible evidence to support a finding that the Veteran suffered from a lumbar spine disability continuously since active service, and service connection is not warranted on this basis.  See Mason v. West, 12 Vet. App. 453, 459 (1999), off's sub nom. Mason v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider in its assessment the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue); see also Forty v. Principe, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Further, as there is no evidence of arthritis of the lumbar spine within one year of service discharge, the presumption of service connection does not apply in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran has been afforded multiple VA examinations.  However, while November 1989 and October 2006 examinations provide a diagnosis of a back disability, neither offers an etiological opinion and therefore are inadequate for the purposes of the instant claim.  See Barr, 21 Vet. App. at 311.  At an August 2012 VA examination, the VA examiner reviewed the Veteran's claims file, consisting of service treatment records, a large amount of post-service records and statements from the Veteran.  After reviewing the claims folder and physically examining the Veteran, the VA examiner opined that it is less likely than that that the Veteran's current lumbar spine disability is etiologically related to his active service, to include the 1977 parachuting injury.  The Veteran's self-reported history relating his current back disability to service was acknowledged. It was noted, however, that the history reporting a medical nexus to service was given many years after discharge. It was concluded that there was no objective evidence that there were continuous persistent back problems over the years following active duty that were identical to the service injury.  It was noted that the medical evidence overwhelmingly indicated that the current back condition started acutely around 1989.  The examiner further noted that, even if the Veteran had fractured his tailbone in service, the vertebrae involved in his current disability are higher up in the spine and would not be related to nor caused by any coccyx condition that occurred during active duty.

The Veteran has not produced a competent medical opinion in support of his claim that his current lumbar spine disability is etiologically related to his active service.  To whatever extent VA and private treatment records note a medical history of back pain or disability since the in-service parachuting injury, the Board notes these statements are based solely on the Veteran's own reported history.  As the Board has found the Veteran's reported history is not credible, any medical history based solely on the Veteran's reports are afforded no probative value.  See Nieves- Rodriguez v. Peace, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning and factual predicate in the record).

The Board also assigns no probative value to the Veteran's reports of what medical personnel may have told him through the years regarding the etiology of his current back disability.  The Board again observes there is no written opinion of record other than the August 2012 VA examination report which directly addresses the etiology of his low back condition.  The connection between what a physician said and the layman's account of what he purportedly said, when filtered through a layman's sensibilities is attenuated and inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).

The Board acknowledges that the Veteran himself has claimed that he suffers from a lumbar spine disability as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, 581 F.3d at 1313.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no evidence of a chronic lumbar spine disability in service or within one year of service discharge.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current lumbar spine disability and his period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim, and an August 2012 VA examiner determined it is less likely than not that that his present lumbar spine disability is the result of in-service injury or illness.  Furthermore, the Board has determined the Veteran's assertions of a continuity of symptomatology are not credible.  Finally, the length of time between his separation from active service and first manifestation of symptomatology weighs against granting the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability as directly related to the Veteran's period of active duty service.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 .


Secondary Service Connection

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

During the course of the appeal there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

With respect to secondary service connection, the Veteran contends that his currently diagnosed lumbar spine disability is proximately due to his service-connected left leg disorder, diagnosed as status post ecstasies of the medial left tibia.  Alternatively, he argues that this condition has been aggravated by his service-connected left leg disorder.  Initially, in evaluating the Veteran's secondary service connection claim, the Board notes the Veteran has identified a number of conditions of the left lower extremity, including radiculopathy, neuropathy and a left knee disorder.  None of these disabilities are service-connected, however, and may not be considered when evaluating the Veteran's claim.  See generally 38 C.F.R. § 3.310.

Regarding secondary service connection, the August 2012 VA examiner opined that the Veteran's current lumbar spine disability is less likely than not related to or aggravated by his service-connected status post exostosis medial left tibia.  The examiner noted that the left medial tibial exostoses were successfully treated and have remained stable, and have "absolutely no relation" to the Veteran's lumbar spine disability.  

The Veteran has not provided a competent medical opinion indicating that his lumbar spine disability has been caused or aggravated by his service-connected left leg disorder.  The Board acknowledges that the Veteran himself has claimed that he suffers from a lumbar spine disability that is the result of or has been aggravated by his service-connected left leg disorder.  However, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, 581 F.3d at 1313; Lathan, 7 Vet. App. at 365.

In sum, the Board finds a preponderance of the competent, probative evidence of record weighs against the Veteran's assertion that his service-connected left leg disorder is the proximate cause of or has aggravated his currently diagnosed lumbar spine disability.  The Veteran has produced no competent evidence or medical opinion in support of his claim, and the record contains a competent medical opinion from a VA examiner which finds no correlation between the Veteran's service-connected status post exostosis of the medial left tibia and any currently diagnosed lumbar spine disability.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability on a secondary basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 .


ORDER

Service connection for a lumbar spine disability is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


